DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed in a request for continued examination on 15 March 2022; claims 1, 3-9 and 11-20 are pending in the application; claims 1, 9, 14 and 15 are amended; claims 2 and 10 are cancelled; and claims 19-20 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a connection request to the management node in a wakeup mode; the management node is configured to query, based on the connection request, whether the management node locally caches a first message…the management node is further configured to send a response to the wireless sensor based on a result of the query, the response including the first message responsive to the result of the query being that the management node locally caches the first message in advance…wherein the management node is further configured to receive a second message from the wireless node after sending the response.” (Emphasis added). That is to say, it is not clear how the second message which is sent after the response can be sent in the connection request which precipitated the response. As such, the scope of claim 20 is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites a feature of intended use (e.g., “the second message is useable for communication between the . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-11 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogushi et al. (US 2008/0070614 A1).

Regarding claim 1, Ogushi discloses a communications system comprising: 
a site manager (Fig. 4, Middleware Server);
 a management node (Fig. 4, router node RT1 or alternatively gateway node GW2, [0053], [0083] disclosing these as parent nodes which buffer data for the sensor nodes for which they are the parent); and 
(Fig. 4 sensor node SS1 with router node RT1 as parent; or sensor node SS2 with gateway GW2 as parent), 
wherein the wireless sensor is configured to send a connection request to the management node in a wakeup mode (Fig. 9, [0128] Polling B is sent from sensor node to router node RT1 (SS1); [0078]-[0079] disclosing polling as performed by IEEE 802.15.4 or ZigBee protocols); 
the management node is configured to query, based on the connection request, whether the management node locally caches a first message (Fig. 9 [0124]-[0125] “Start-BT Indication is buffered”;  Fig. 2, NoData1, Data1, [0084] “At this time, in the Parent, there is no data addressed to the sensor node SS, and the Parent returns an ACK NoData 1”; [0085] “Since data "Data 1" addressed to the sensor node SS is buffered in the parent node "Parent" at this time, the parent node "Parent" forwards this data "Data 1" to the sensor node SS” these features implicitly describe the parent node checking as to whether data is buffered or not), wherein the first message is received by the management node from the site manager responsive to the wireless sensor being in a sleep mode ([0077]-[0078] sensor node sleeps and no data is transmitted unless the sensor node polls; [0082]-[0084] disclosing the data is sent to the parent node for buffering until the sensor node polls);
the management node is further configured to send a response to the wireless sensor based on a result of the query, the response including the first message responsive to the result of the query being that the management node locally caches the first message in advance (Fig. 9, [0127]-[0128] here the “Data A” previously buffered by router node RT1 is sent to the sensor node SS1), 
or the response indicates that the management node fails to cache the first message responsive to the result of the query being that the management node fails to locally cache the first message in advance ([0084] “At this time, in the Parent, there is no data addressed to the sensor node SS, and the Parent returns an ACK NoData 1”),
([0128] Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" after receiving the response (e.g., “Data A”)  which shows that Data A was received to the Middleware Server; [0098] disclosing “regarding downstream communication, as shown in FIG. 2, data addressed to the sensor node (e.g., a command which instructs sensing to be performed), can arise with almost any timing as convenient for the application user or system manager regardless of the intermittent operation timing of the sensor node; Fig. 1 [0076] disclosing “sensing is then performed, the sensed data is transmitted”; Fig. 4 [0058] disclosing “ The Data Manager is a functional unit which manages measurement data collected by the sensor node” implicitly disclosing sensor measurements are sent to the data manger in the middleware server (site manager)), and the second message includes environmental data collected by the wireless sensor ([0098] disclosing “regarding downstream communication, as shown in FIG. 2, data addressed to the sensor node (e.g., a command which instructs sensing to be performed), can arise with almost any timing as convenient for the application user or system manager regardless of the intermittent operation timing of the sensor node; Fig. 1 [0076] disclosing “sensing is then performed, the sensed data is transmitted”; See also [0098]-[0108] disclosing problems of the prior art and Figs. 8 and 9, [0109]-[0132] disclosing the invention overcomes the prior art shortcomings with the Bulk-Transfer); and
wherein the second message is locally cached by the management node prior to being sent to the site manager (Fig. 4,  RT1, RAM, Zigbee Communicator and Routing Manager, Fig. 6, Volatile and Nonvolatile Memory; [0052] disclosing the RAM in RT1 in Fig. 4 comprises Volatile and Nonvolatile memories, the Zigbee Communicator and Routing Manager as software functions and the run time data of said functions are held in the Volatile Memory or Nonvolatile Memory ; Fig. 4 GW1 RAM, Zigbee Communicator, IP Communicator, PAN Controller, Routing Manager; [0055] and [0056] disclosing the RAM in GW1 comprises Volatile and Nonvolatile memories, the  Zigbee Communicator, IP Communicator, PAN Controller, Routing Manager as software functions and the run time data of said functions are held in the Volatile Memory or Nonvolatile Memory; [0036] disclosing “The Volatile Memory is a memory for storing run time data temporarily” while the devices are powered; [0037] disclosing “ the Nonvolatile Memory continues holding data once written even if power supply is lost”; It is inherent in systems in which the functionality is in the form of software functions on a special purpose processor storing runtime data that the messages are run time data and said messages are stored in the memory as such for processing; Furthermore, it is inherent that the data being sent by the Zigbee protocol has to be sent at a time when it is appropriate in accordance with the Zigbee protocol); and 
the wireless sensor is further configured to switch from the wakeup mode to the sleep mode after receiving the response ([0128] the sensor node SS1 returns to the short sleep period “Short Sleep B”).

Regarding claim 3, Ogushi discloses the system according to claim 1, wherein the wireless sensor is further configured to send the second message to the management node after receiving the response ([0128] Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server), wherein the second message is useable for communication between the wireless sensor and the site manager (this feature is a statement of intended use and not considered limiting to the claim; however, as indicated above the “ACK [Data A]” is destined for the Middleware Server).

Regarding claim 4, Ogushi discloses the system according to claim 3, wherein the wireless sensor is further configured to switch from the wakeup mode to the sleep mode after sending the ([0128] Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server, and it again promptly shifts to the short sleep period "Short Sleep B" for 3 seconds).

Regarding claim 7, Ogushi discloses the system according to claim 1, wherein the wireless sensor is further configured to switch from the wakeup mode to the sleep mode after sending the second message to the management node ([0128] Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server, and it again promptly shifts to the short sleep period "Short Sleep B" for 3 seconds), 
wherein the wireless sensor is further configured to determine a duration of the wakeup mode (Fig. 2, Task Processing 1, 2 and 3) and a duration of the sleep mode of the wireless sensor based on a service volume of the wireless sensor ([0139]-[0140] disclosing the sensor node determines the duration of the Short sleep based on the total number of data to be delivered).

Regarding claim 8, Ogushi discloses the system according to claim 7, wherein the wireless sensor is further configured to switch from the wakeup mode to the sleep mode, the sleep mode having the duration of the sleep mode, responsive to meeting the duration of the wakeup mode (Fig. 2, [0084],  [0087]-[0088], [0094]  disclosing the sensor node determines the end of the awake period upon receiving the ACK NoData indicating there is no data and promptly enters the sleep period).

Regarding claim 9, Ogushi discloses a wireless sensor management method, the method comprising: 
receiving, by a management node (e.g., router node RT1), a connection request sent by a wireless sensor responsive to the wireless sensor being in a wakeup mode (Fig. 9, [0128] Polling B is sent from sensor node to router node RT1 (SS1); [0078]-[0079] disclosing polling as performed by IEEE 802.15.4 or ZigBee protocols); 
querying, by the management node based on the connection request, whether the management node locally caches a first message (Fig. 9 [0124]-[0125] “Start-BT Indication is buffered”;  Fig. 2, NoData1, Data1, [0084] “At this time, in the Parent, there is no data addressed to the sensor node SS, and the Parent returns an ACK NoData 1”; [0085] “Since data "Data 1" addressed to the sensor node SS is buffered in the parent node "Parent" at this time, the parent node "Parent" forwards this data "Data 1" to the sensor node SS” these features implicitly describe the parent node checking as to whether data is buffered or not), wherein the first message is received by the management node from a site manager responsive to the wireless sensor being in a sleep mode ([0077]-[0078] sensor node sleeps and no data is transmitted unless the sensor node polls; [0082]-[0084] disclosing the data is sent to the parent node for buffering until the sensor node polls); and 
sending, by the management node, a response to the wireless sensor based on a result of the query (Fig. 9, [0127]-[0128] here the “Data A” previously buffered by router node RT1 is sent to the sensor node SS1), wherein the response enables the wireless sensor to switch from the wakeup mode to the sleep mode, and the response includes the first message responsive to the result of the query being that the management node locally caches the first message in advance ([0128] Here, the data "Data A" previously buffered by the router node RT1 is passed to the sensor node SS1. Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server, and it again promptly shifts to the short sleep period "Short Sleep B" for 3 seconds).
or wherein the response further indicates that the management node fails to cache the first message responsive to the result of the query being that the management node fails to locally cache the ([0084] “At this time, in the Parent, there is no data addressed to the sensor node SS, and the Parent returns an ACK NoData 1”); and
sending, by the management node, a second message to the site manager after sending the response (Fig. 9 ACK[Data A] sent by RT1 to Middleware server; [0128] “ the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server”; [0098] disclosing “regarding downstream communication, as shown in FIG. 2, data addressed to the sensor node (e.g., a command which instructs sensing to be performed), can arise with almost any timing as convenient for the application user or system manager regardless of the intermittent operation timing of the sensor node; Fig. 1 [0076] disclosing “sensing is then performed, the sensed data is transmitted”; Fig. 4 [0058] disclosing “ The Data Manager is a functional unit which manages measurement data collected by the sensor node” implicitly disclosing sensor measurements are sent to the data manger in the middleware server (site manager)), wherein the second message is locally cached by the management node prior to being sent to the site manager  (Fig. 4,  RT1, RAM, Zigbee Communicator and Routing Manager, Fig. 6, Volatile and Nonvolatile Memory; [0052] disclosing the RAM in RT1 in Fig. 4 comprises Volatile and Nonvolatile memories, the Zigbee Communicator and Routing Manager as software functions and the run time data of said functions are held in the Volatile Memory or Nonvolatile Memory ; Fig. 4 GW1 RAM, Zigbee Communicator, IP Communicator, PAN Controller, Routing Manager; [0055] and [0056] disclosing trhe RAM in GW1 comprises Volatile and Nonvolatile memories, the  Zigbee Communicator, IP Communicator, PAN Controller, Routing Manager as software functions and the run time data of said functions are held in the Volatile Memory or Nonvolatile Memory; [0036] disclosing “The Volatile Memory is a memory for storing run time data temporarily” while the devices are powered; [0037] disclosing “ the Nonvolatile Memory continues holding data once written even if power supply is lost”; It is inherent in systems in which the functionality is in the form of software functions on a special purpose processor storing runtime data that the messages are run time data and said messages are stored in the memory as such for processing; Furthermore, it is inherent that the data being sent by the Zigbee protocol has to be sent at a time when it is appropriate in accordance with the Zigbee protocol), and the second message includes environmental data collected by the wireless sensor ([0098] disclosing “regarding downstream communication, as shown in FIG. 2, data addressed to the sensor node (e.g., a command which instructs sensing to be performed), can arise with almost any timing as convenient for the application user or system manager regardless of the intermittent operation timing of the sensor node; Fig. 1 [0076] disclosing “sensing is then performed, the sensed data is transmitted”; See also [0098]-[0108] disclosing problems of the prior art and Figs. 8 and 9, [0109]-[0132] disclosing the invention overcomes the prior art shortcomings with the Bulk-Transfer).

Regarding claim 11, Ogushi discloses the method according to claim 9, after the sending, by the management node, the response to the wireless sensor based on the result of the query, further comprising: receiving the second message, sent by the wireless sensor ([0128] Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server), wherein the second message is useable for communication between the wireless sensor and the site manager (this feature is a statement of intended use and not considered limiting to the claim; however, as indicated above the “ACK [Data A]” is destined for the Middleware Server).

Regarding claim 14, Ogushi discloses a wireless sensor management method, the method comprising: 
sending, by a wireless sensor, a connection request to a management node in a wakeup mode (Fig. 9, [0128] Polling B is sent from sensor node to router node RT1 (SS1); [0078]-[0079] disclosing polling as performed by IEEE 802.15.4 or ZigBee protocols); 
(Fig. 9 [0124]-[0125] “Start-BT Indication is buffered”;  Fig. 2, NoData1, Data1, [0084] “At this time, in the Parent, there is no data addressed to the sensor node SS, and the Parent returns an ACK NoData 1”; [0085] “Since data "Data 1" addressed to the sensor node SS is buffered in the parent node "Parent" at this time, the parent node "Parent" forwards this data "Data 1" to the sensor node SS”), and 
the first message is received by the management node from a site manager responsive to the wireless sensor being in a sleep mode ([0077]-[0078] sensor node sleeps and no data is transmitted unless the sensor node polls; [0082]-[0084] disclosing the data is sent to the parent node for buffering until the sensor node polls); and 
switching, by the wireless sensor, from the wakeup mode to the sleep mode after receiving the response (Fig. 1; [0084] At this time, in the Parent, there is no data addressed to the sensor node SS, and the Parent returns an ACK NoData 1 signifying that such data does not exist to the sensor node SS. The sensor node SS which received this response promptly shifts to a sleep period "Sleep 2." ; [0128] the sensor node SS1 returns to the short sleep period “Short Sleep B”); and 
sending, by the wireless sensor a second message to a wireless node after receiving the response from the management node (([0128] Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" after receiving the response (e.g., “Data A”)  which shows that Data A was received to the Middleware Server; [0098] disclosing “regarding downstream communication, as shown in FIG. 2, data addressed to the sensor node (e.g., a command which instructs sensing to be performed), can arise with almost any timing as convenient for the application user or system manager regardless of the intermittent operation timing of the sensor node; Fig. 1 [0076] disclosing “sensing is then performed, the sensed data is transmitted”), 
Fig. 4,  RT1, RAM, Zigbee Communicator and Routing Manager, Fig. 6, Volatile and Nonvolatile Memory; [0052] disclosing the RAM in RT1 in Fig. 4 comprises Volatile and Nonvolatile memories, the Zigbee Communicator and Routing Manager as software functions and the run time data of said functions are held in the Volatile Memory or Nonvolatile Memory; [0036] disclosing “The Volatile Memory is a memory for storing run time data temporarily” while the devices are powered; [0037] disclosing “ the Nonvolatile Memory continues holding data once written even if power supply is lost”; It is inherent in systems in which the functionality is in the form of software functions on a special purpose processor storing runtime data that the messages are run time data and said messages are stored in the memory as such for processing; Furthermore, it is inherent that the data being sent by the Zigbee protocol has to be sent at a time when it is appropriate in accordance with the Zigbee protocol; Fig. 4 [0058] disclosing “ The Data Manager is a functional unit which manages measurement data collected by the sensor node” implicitly disclosing sensor measurements are sent to the data manger in the middleware server (site manager)), and the second message includes environmental data collected by the wireless sensor ([0098] disclosing “regarding downstream communication, as shown in FIG. 2, data addressed to the sensor node (e.g., a command which instructs sensing to be performed), can arise with almost any timing as convenient for the application user or system manager regardless of the intermittent operation timing of the sensor node; Fig. 1 [0076] disclosing “sensing is then performed, the sensed data is transmitted”; See also [0098]-[0108] disclosing problems of the prior art and Figs. 8 and 9, [0109]-[0132] disclosing the invention overcomes the prior art shortcomings with the Bulk-Transfer).

Regarding claim 15, Ogushi discloses the method according to claim 14, wherein the second message is useable for communication between the wireless sensor and the site manager (this feature is a statement of intended use and not considered limiting to the claim; however, as indicated above the “ACK [Data A]” is destined for the Middleware Server; Fig. 4 [0058] disclosing “ The Data Manager is a functional unit which manages measurement data collected by the sensor node” implicitly disclosing sensor measurements are sent to the data manger in the middleware server (site manager)).

Regarding claim 16, Ogushi discloses the method according to claim 14, wherein the switching, by the wireless sensor, from the wakeup mode to the sleep mode after receiving the response comprises: switching, by the wireless sensor, from the wakeup mode to the sleep mode after sending a second message to the management node ([0128] Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server, and it again promptly shifts to the short sleep period "Short Sleep B" for 3 seconds).

Regarding claim 17, Ogushi discloses the method according to claim 14, wherein after receiving the response sent by the management node, the wireless sensor sends the second message to the management node  ([0128] Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server), wherein the second message is useable for communication between the wireless sensor and the site manager (this feature is a statement of intended use and not considered limiting to the claim; however, as indicated above the “ACK [Data A]” is destined for the Middleware Server), 
wherein the method further comprises: determining, by the wireless sensor (Fig. 2, Task Processing 1, 2 and 3), a duration of the wakeup mode and a duration of the sleep mode of the wireless sensor based on a service volume of the wireless sensor ([0139]-[0140] disclosing the sensor node determines the duration of the Short sleep based on the total number of data to be delivered).

Regarding claim 18, Ogushi discloses the method according to claim 17, wherein the switching, by the wireless sensor, from the wakeup mode to the sleep mode after receiving the response comprises: switching, by the wireless sensor, from the wakeup mode to the sleep mode, the sleep mode having the duration of the sleep mode, responsive to the wireless sensor meeting the duration of the wakeup mode (Fig. 2, [0084],  [0087]-[0088], [0094]  disclosing the sensor node determines the end of the awake period upon receiving the ACK NoData indicating there is no data and promptly enters the sleep period).

Claims 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogushi et al. (US 2008/0070614 A1) in view of Kim et al. (US 2006/0114866 A1).

Regarding claim 5, Ogushi discloses the system according to claim 1, wherein the site manager is further configured to determine a duration of the sleep mode of the wireless sensor, wherein the first message comprises the duration of the sleep mode ([0060] commands are downstream data addressed to the sensor node; [0085] “For example, when this data "Data 1" is a command to modify operating parameters”; [0139]-[0140] “ the actual runtime value of the Short Sleep time is stored by the Nonvolatile Memory, and this value can be modified during operation by a setting command from the Middleware Server. In this case, the setting command issued by the Middleware Server may contain an identifying information field showing a command which changes the time of Short Sleep, and a field which specifies the time of the new Short Sleep in ms units. When it has such a construction, the System Manager can set the time of Short Sleep as a unique value for each sensor node.”).
Ogushi is directed to the field of endeavor of Zigbee and IEEE 802.15.4 networks ([0079]) does not expressly disclose the following; however, Kim is in the same field of endeavor and suggests wherein (Fig. 3, [0145]-[0051]) and it would have been obvious to one of ordinary skill in the art the active period disclosed by Kim could be placed in the command taught by Ogushi wherein the first message comprises the duration of the wakeup mode with a reasonable expectation of success because Ogushi discloses the middleware manager can determine sleep periods based on topology of the network in order to inform the sensor nodes of the intermittent operating cycle ([0140]) and discloses topologies comprising multiple networks (Fig. 4). One of ordinary skill would have recognized the need in the topology of Ogushi for coordinating between the various networks and would have found it obvious to modify the Middleware Server of Ogushi to control the active periods as taught by Kim in order to provide a method of sharing the wireless channel amongst the plurality of networks (Kim [0005]-[0013]).

Regarding claim 6, Ogushi in view of Kim further discloses the system according to claim 5, wherein the wireless sensor is further configured to switch from the wakeup mode to the sleep mode, the sleep mode having the duration of the sleep mode, responsive to the wireless sensor meeting the duration of the wakeup mode (Ogushi: [0128] Short Sleep B for 3 seconds; Kim Fig. 2, [0041]-[0044] setting a limit on the active time is necessary to avoid collisions between the networks).

Regarding claim 12, Ogushi discloses the method according to claim 9, wherein the first message comprises the duration of the sleep mode ([0060] commands are downstream data addressed to the sensor node; [0085] “For example, when this data "Data 1" is a command to modify operating parameters”; [0139]-[0140] “ the actual runtime value of the Short Sleep time is stored by the Nonvolatile Memory, and this value can be modified during operation by a setting command from the Middleware Server. In this case, the setting command issued by the Middleware Server may contain an identifying information field showing a command which changes the time of Short Sleep, and a field which specifies the time of the new Short Sleep in ms units. When it has such a construction, the System Manager can set the time of Short Sleep as a unique value for each sensor node.”).
Ogushi is directed to the field of endeavor of Zigbee and IEEE 802.15.4 networks ([0079]) does not expressly disclose the following; however, Kim is in the same field of endeavor and suggests wherein the site manager is further configured to determine a duration of the wakeup mode (Fig. 3, [0145]-[0051]) and it would have been obvious to one of ordinary skill in the art the active period disclosed by Kim could be placed in the command taught by Ogushi wherein the first message comprises the duration of the wakeup mode with a reasonable expectation of success because Ogushi discloses the middleware manager can determine sleep periods based on topology of the network in order to inform the sensor nodes of the intermittent operating cycle ([0140]) and discloses topologies comprising multiple networks (Fig. 4). One of ordinary skill would have recognized the need in the topology of Ogushi for coordinating between the various networks and would have found it obvious to modify the Middleware Server of Ogushi to control the active periods as taught by Kim in order to provide a method of sharing the wireless channel amongst the plurality of networks (Kim [0005]-[0013]).

Regarding claim 13, Ogushi in view of Kim suggests the method according to claim 12, wherein the response enables the wireless sensor to switch from the wakeup mode to the sleep mode comprises: 
the response is useable to instruct the wireless sensor to switch from the wakeup mode to the sleep mode, the sleep mode having the duration of the sleep mode ([0085] “For example, when this data "Data 1" is a command to modify operating parameters”; [0139]-[0140] “ the actual runtime value of the Short Sleep time is stored by the Nonvolatile Memory, and this value can be modified during operation by a setting command from the Middleware Server. In this case, the setting command issued by the Middleware Server may contain an identifying information field showing a command which changes the time of Short Sleep, and a field which specifies the time of the new Short Sleep in ms units. When it has such a construction, the System Manager can set the time of Short Sleep as a unique value for each sensor node.” [0128] Here, the data "Data A" previously buffered by the router node RT1 is passed to the sensor node SS1. Subsequently, the sensor node SS1 returns an acknowledgment "ACK [Data A]" which shows that Data A was received to the Middleware Server, and it again promptly shifts to the short sleep period "Short Sleep B" for 3 seconds), responsive to the wireless sensor meeting the duration of the wakeup mode (Kim Fig. 2, [0041]-[0044] setting a limit on the active time is necessary to avoid collisions between the networks).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogushi et al. (US 2008/0070614 A1) in view of Nagasaka (U.S. Patent No. 5,241,349).

Regarding claim 19, Ogushi discloses the method according to claim 1 but does not disclose the following; however, Nagasaka suggests, wherein the wireless sensor is further configured to determine a duration of the wakeup mode, and a duration of the sleep mode of the wireless sensor based on a degree of change of the second message that includes the collected environmental parameter (Col. 9, lines 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Ogushi with that of Nagasaka because the teaching lies in Nagasaka that this can save power when the low temperature indicates low usage of a peripheral device (Col. 10, lines 10-18).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogushi et al. (US 2008/0070614 A1) in view of Park et al. (US 2014/0185501 A1)
Regarding claim 20, Ogushi discloses the method according to claim 1 but does not disclose the following; however, Park suggests wherein the wireless sensor is further configured to send the second message and the connection request to the management node in a same message ([0080] disclosing transmission of sensor data by the STA (e.g., analogous to sensor node) can perform the same functionality of transmitting a poll frame for data buffered at the AP (e.g., analogous to the management node)).
It would have been obvious to one of ordinary skill in the art to modify the techniques of Ogushi with the method disclosed by Park because this can allow for sending urgent messages for healthcare related events such as fall detection or changes in heart rhythms and the like in an emergency ([0025] disclosing sensor data for  monitoring healthcare related events and vital signs for patients such as fall detection, pill bottle monitoring, weight monitoring, sleep apnea, blood sugar levels, heart rhythms, and the like).

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s amendments have overcome the grounds of rejection under 35 U.S.C. § 112 presented in the previous office action; therefore, said rejection has been withdrawn.

Claim Rejections - 35 USC § 102
Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive. Applicant argues that Ogushi does not disclose, "the management node is further configured to receive a second message from the wireless node after sending the response" and "the second message includes environmental data collected by the wireless sensor[.]" Examiner respectfully disagrees.

Ogushi details many of the problems encountered by conventional sensor networks when continuous plural data are delivered, in a situation where the parent node "Parent" can buffer only one of the data addressed to the sensor node such as response delays to messages sent to the sensor node (See Ogushi: [0099]-[0109]). Thus, Ogushi discloses the solution is the inventive concept of Bulk-Transfer of downstream data to simultaneously provide improvement in the low power performance of the sensor node and response performance of plural data delivery. (See Ogushi: Figs. 8 and 9, [0110]-[0147]) Which implicitly allows for the commands for sensors to perform measurements and provide the responses as discussed above.
For these reasons and the grounds of rejection presented above, applicant’s remarks with respect to claims 1, 3-9 and 11-20 are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461